Title: James Madison to Edward Coles, 3 October 1834
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Oct. 3. 1834
                            
                        
                        I have received yours of the 15th Sepr. and have commenced an answer; but interruptions of different sorts and
                            my crippled fingers, make the progress very tedious. Tell me where an answer will catch you. Finding that I have in order
                            to avoid the sale of Negroes sold land till the residue will not support them, concentered and increasing as they are, I
                            have yeilded to the necessity of parting with some of them to a friend and Kinsman who I am persuaded will do better by
                            them than I can, and to whom they gladly consent to be transferred. By this transaction I am enabled to replace the sum
                            you kindly loaned me. For this purpose—I enclose a check for two thousand and fifty dollars on the branch bank of Virginia
                            at Fredericksburg, the fifty dollars being intended to cover the interest accruing since May last. I wish I could have
                            given a check on the Bank of the U. S. but I presume you can have the deposit transferred where you please which will be
                            at my cost. With affectionate Salutation
                        
                            
                                James Madison
                            
                        
                    